Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/506049 application originally filed July 09, 2019.
Claims 1-20, filed November 05, 2020, are pending and have been fully considered.
It is to be noted, due to applicants amending the present claims and arguments to further clarify the “reaction product” of claim 1, DiBiase et al. (US 2012/0264662) is withdrawn in light of applicants claimed amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soriano, Jr et al. (US 2016/0115369) hereinafter “Soriano” and Cravey et al. (US 2007/0161519) hereinafter “Cravey”.
Regarding Claims 1-16 and 19-20
	Soriano discloses in the abstract, a composition of co-polymers, surfactants and solvents is provided for use in methods of reducing paraffin and wax deposition from crude oils in storage and transportation vessels.  
	Soriano discloses in paragraph 0075, non-esterified Alpha-olefin-maleic anhydride co-polymer (non-esterified AOMA). 80 g of maleic anhydride (0.82 moles) and about 303 g of alpha-olefin (0.65 to 0.82 moles depending on average MW of the C12 to C30 alpha-olefin) were heated to 65 to 80° C. in a four necked round bottom flask to completely melt the reactants while stirring under nitrogen sweep. Once all materials are melted, nitrogen sweep was tert-butylperbenzoate (0.0084 moles) with equal amounts by weight of the solvent. The initiator solution was introduced in the reaction mixture in five equal shots (about 720 μl per shot) to control the temperature as the initiation reaction is exothermic. The first shot was introduced once the mixture reaches the desired temperature of 140° C. The succeeding shots were introduced every 30 minutes to give a total reaction time of 2.5 hours. During the course of the polymerization, the reaction temperature was not allowed to exceed 165° C. The reaction gave a light brown to brown viscous polymer (non-esterified AOMA). The formulated non-esterified AOMA was prepared by diluting the polymer with 40-60% heavy aromatic naphtha while hot.
	Soriano further discloses in paragraph 0076, the non-esterified AOMA described above was esterified with fatty alcohol at 125° C. in the absence of any catalyst. After the AOMA preparation, C12 to C30 linear fatty alcohol at 0.41 moles (i.e., half the moles of maleic anhydride used in forming the AOMA; e.g. 152 g for C20-C28 alcohols with about 375 g/mol average MW) were added to the reaction mixture while maintaining the temperature at 125° C. At this time, nitrogen sweep was no longer necessary. The reaction was allowed to proceed for an additional 2.5 to 3 hours to give a light brown to brown viscous liquid. The formulated esterified AOMA was prepared by diluting the polymer with 40-60% heavy aromatic naphtha.
	Soriano further discloses in paragraphs 0063 and 0066, suitable surfactants present in the reaction process include, but are not limited to, anionic surfactants, cationic surfactants, zwitterionic surfactants, and nonionic surfactants.  Nonionic surfactants include alcohol alkoxylates, alkylphenol alkoxylates, block copolymers of ethylene, propylene and butylene oxides, alkyl dimethyl amine oxides, alkyl-bis(2-hydroxyethyl)amine oxides, alkyl amidopropyl dimethyl amine oxides, alkylamidopropyl-bis(2-hydroxyethyl)amine oxides, alkyl polyglucosides, polyalkoxylated glycerides, sorbitan esters and polyalkoxylated sorbitan esters, alkoyl polyethylene glycol esters and diesters, betaines, and sultanes. Amphoteric surfactants such as alkyl amphoacetates and amphodiacetates, alkyl amphopropionates and amphodipropionates, and alkyliminodipropionate can also be used.
	Soriano discloses in paragraph 0017, a method for reducing paraffin or wax deposition in a crude oil storage or transportation vessel is provided. The method comprises adding a copolymer to a crude oil in an amount effective to reduce paraffin or wax deposition in the storage or transportation vessel containing the crude oil, wherein the crude oil has an API gravity of at least 33. For example, the crude oil can comprise paraffinic crude oil having an API gravity above 40. Alternatively, the crude oil can comprise an intermediate crude oil having an API gravity ranging from 33 to 40.  It is to be noted, diesel fuel (a type of distillate) fails within the disclosed range of API gravity of Soriano, as evident by AmSpec.  AmSpec discloses it is known in the art that diesel fuel has a API gravity of at least 35 (see the Table on page 2).
	It is to be noted, Soriano fails to teach the reaction mixture comprises a primary or secondary amine, claimed alcohol and the claimed solvent.
	However, it is known in the art to add a primary or secondary amine to a reaction mixture of an alpha olefin, an anhydride, and alkoxylate and an copolymer in order to be used as a depressant in a fuel composition, as taught by Cravey.  Cravey discloses in paragraph 0010, a pour point depressant additive and a compatible solvent thereof.  Cravey discloses in paragraph 0016, the products are generally prepared by reacting an (a) alpha olefin with (b) maleic 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the primary or secondary amine, solvents and alcohols of Cravey to the reaction comprising alpha-olefins, maleic anhydride and solvents of Soriano.  The motivation to do so is the reaction product of an alpha olefin, anhydride in the presence of a free radical initiator, an amine and optionally an alcohol/glycol are used with various oils and/or fuels in order to improve low temperature flow properties, as taught by Soriano and Cravey. 
Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The applied prior art fails to specifically teach the claimed ratio of the reaction product of claims 17 and 18 of the presently claimed invention.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any of the newly applied combination of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771